Case 9:18-cv-80176-BB Document 643-1 Entered on FLSD Docket 03/16/2021 Page 1 of 19




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                        Case No. 18-cv-80176

   IRA KLEIMAN, as personal
   representative of the estate of
   David Kleiman, and W&K INFO
   DEFENSE RESEARCH LLC,

          Plaintiffs,

   v.

   CRAIG WRIGHT,

   Defendant.
   ________________________________________/

                        DR. CRAIG WRIGHT’S PROPOSED VERDICT FORM1




   1
    Dr. Craig Wright reserves his appellate rights with regard to the affirmative defenses dismissed
   by this Court’s Order on Summary Judgment [D.E. 615] and reserves his right to revise the
   verdict form should the Court determine that any instructions on those affirmative defenses are
   appropriate during trial.
Case 9:18-cv-80176-BB Document 643-1 Entered on FLSD Docket 03/16/2021 Page 2 of 19




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                         Case No. 18-cv-80176

   IRA KLEIMAN, as personal
   representative of the estate of
   David Kleiman, and W&K INFO
   DEFENSE RESEARCH LLC,

          Plaintiffs,

   v.

   CRAIG WRIGHT,

   Defendant.
   ________________________________________/

                                           VERDICT FORM

   We, the jury, return the following verdict in this matter:

                                   BREACH OF PARTNERSHIP
                              (Asserted by the Estate of Dave Kleiman)

   Question 1:
   Do you find by a preponderance of the evidence that Dave Kleiman and Dr. Craig Wright had an
   oral partnership to mine bitcoins and develop Bitcoin-related technology?


                  Please circle “Yes” or “No”

   If you answered “No” to Question 1, please skip to Question 4.

   If you answered “Yes” to Question 1, please continue to Question 2.


   Question 2:
   Do you find by a preponderance of the evidence that Craig Wright breached the oral partnership,
   and that the breach proximately caused damages to the Estate of Dave Kleiman?


                  Please circle “Yes” or “No”



                                                     1
Case 9:18-cv-80176-BB Document 643-1 Entered on FLSD Docket 03/16/2021 Page 3 of 19




   If you answered “No” to Question 2, please skip to Question 4.
   If you answered “Yes” to Question 2, please continue to Question 3.


   Question 3:
   What amount of damages do you find by a preponderance of the evidence that Craig Wright’s
   breach proximately caused the Estate of Dave Kleiman?



                                Bitcoins              $_________________________




                                Intellectual Property $_________________________




                                                  2
Case 9:18-cv-80176-BB Document 643-1 Entered on FLSD Docket 03/16/2021 Page 4 of 19




                               BREACH OF FIDUCIARY DUTIES
                                    (Asserted by W&K)

   Question 4:
   Do you find by a preponderance of the evidence that Craig Wright owed a fiduciary duty to
   W&K?


                 Please circle “Yes” or “No”


   If you answered “No” to Question 4, please skip to Question 7.

   If you answered “Yes” to Question 4, please continue to Question 5.


   Question 5:
   Do you find by a preponderance of the evidence that Craig Wright breached a fiduciary duty to
   W&K, and that the breach was the proximate cause of damages sustained by W&K?


                 Please circle “Yes” or “No”


   If you answered “No” to Question 5, please skip to Question 7.

   If you answered “Yes” to Question 5, please continue to Question 6.

   Question 6:
   What amount of damages do you find by a preponderance of the evidence that Craig Wright’s
   breach proximately caused W&K?


                                $_______________________


                                Source(s): Please circle; if you circle Other, please specify basis:

                                               a) Bitcoins

                                               b) Bitcoin-related intellectual property

                                               c) Other ______________________




                                                   3
Case 9:18-cv-80176-BB Document 643-1 Entered on FLSD Docket 03/16/2021 Page 5 of 19




                                          CONVERSION
                                 (Asserted by the Estate and W&K)

   Question 7:
   Do you find by a preponderance of the evidence that Craig Wright wrongfully asserted
   ownership of bitcoins that belonged to the Estate of Dave Kleiman and that this assertion of
   ownership was inconsistent with the Estate’s ownership?


                  Please circle “Yes” or “No”

   If you answered “No” to Question 7, please skip to Question 9.

   If you answered “Yes” to Question 7, please continue to Question 8.


   Question 8:
   What amount of damages, if any, do you find by a preponderance of the evidence that Craig
   Wright’s conversion of bitcoins proximately caused the Estate?



                                                $_______________________


   Question 9:
   Do you find by a preponderance of the evidence that Craig Wright wrongfully asserted
   ownership of bitcoins that belonged to W&K and that this assertion of ownership was
   inconsistent with W&K’s ownership?


                  Please circle “Yes” or “No”

   If you answered “No” to Question 9, please skip to Question 11.

   If you answered “Yes” to Question 9, please continue to Question 10.

   Question 10:
   What amount of damages, if any, do you find by a preponderance of the evidence that Craig
   Wright’s conversion of bitcoins proximately caused W&K?


                                                $_______________________




                                                   4
Case 9:18-cv-80176-BB Document 643-1 Entered on FLSD Docket 03/16/2021 Page 6 of 19




   Question 11:
   Do you find by a preponderance of the evidence that Craig Wright wrongfully asserted
   ownership of intellectual property that belonged to the Estate of Dave Kleiman and that this
   assertion of ownership was inconsistent with the Estate’s ownership?


                  Please circle “Yes” or “No”

   If you answered “No” to Question 11, please skip to Question 13.

   If you answered “Yes” to Question 11, please continue to Question 12.

   Question 12:
   What amount of damages, if any, do you find by a preponderance of the evidence that Craig
   Wright’s conversion of intellectual property proximately caused the Estate?


                                                       $_______________________

   Question 13:
   Do you find by a preponderance of the evidence that Craig Wright wrongfully asserted
   ownership of intellectual property that belonged to W&K and that this assertion of ownership
   was inconsistent with W&K’s ownership?


                  Please circle “Yes” or “No”


   If you answered “No” to Question 7, 9, 11, and 13, please skip to Question 23.

   If you answered “Yes” to Question 13, please continue to Question 14.


   Question 14:
   What amount of damages, if any, do you find by a preponderance of the evidence that Craig
   Wright’s conversion of intellectual property proximately caused W&K?


                                                       $_______________________




                                                   5
Case 9:18-cv-80176-BB Document 643-1 Entered on FLSD Docket 03/16/2021 Page 7 of 19




                                          CIVIL THEFT
                                (Asserted by the Estate and W&K)

   Question 15:
   Do you find by clear and convincing evidence that Craig Wright knowingly obtained or used, or
   attempted to obtain or use bitcoins that belonged to the Estate of Dave Kleiman, with criminal
   intent to temporarily or permanently deprive the Estate of those bitcoins?


                 Please circle “Yes” or “No”

   If you answered “No” to Question 15, please skip to Question 17.

   If you answered “Yes” to Question 15, please continue to Question 16.

   Question 16:
   What amount of damages, if any, do you find by clear and convincing evidence that Craig
   Wright’s theft of bitcoins proximately caused the Estate?


                                                       $ _______________________


   Question 17:
   Do you find by clear and convincing evidence that Craig Wright knowingly obtained or used, or
   attempted to obtain or use bitcoins that belonged to W&K, with criminal intent to temporarily or
   permanently deprive W&K of those bitcoins?


                 Please circle “Yes” or “No”


   If you answered “No” to Question 17, please skip to Question 19.

   If you answered “Yes” to Question 17, please continue to Question 18.


   Question 18:
   What amount of damages, if any, do you find by clear and convincing evidence that Craig
   Wright’s theft of bitcoins proximately caused W&K?


                                                       $_______________________




                                                  6
Case 9:18-cv-80176-BB Document 643-1 Entered on FLSD Docket 03/16/2021 Page 8 of 19




   Question 19:
   Do you find by clear and convincing evidence that Craig Wright knowingly obtained or used, or
   attempted to obtain or use intellectual property that belonged to the Estate of Dave Kleiman, with
   criminal intent to temporarily or permanently deprive the Estate of that intellectual property?


                  Please circle “Yes” or “No”


   If you answered “No” to Question 19, please skip to Question 21.

   If you answered “Yes” to Question 19, please continue to Question 20.

   Question 20:
   What amount of damages, if any, do you find by clear and convincing evidence that Craig
   Wright’s theft of intellectual property proximately caused the Estate?


                                                       $_______________________


   Question 21:
   Do you find by clear and convincing evidence that Craig Wright knowingly obtained or used, or
   attempted to obtain or use intellectual property that belonged to W&K, with criminal intent to
   temporarily or permanently deprive W&K of that intellectual property?


                  Please circle “Yes” or “No”


   If you answered “No” to Question 21, please skip to Question 23.

   If you answered “Yes” to Question 21, please continue to Question 22.


   Question 22:
   What amount of damages, if any, do you find by clear and convincing evidence that Craig
   Wright’s theft of intellectual property proximately caused W&K?



                                                       $_______________________




                                                   7
Case 9:18-cv-80176-BB Document 643-1 Entered on FLSD Docket 03/16/2021 Page 9 of 19




                                    CONSTRUCTIVE FRAUD
                                 (Asserted by the Estate and W&K)

   Question 23:
   Do you find by a preponderance of the evidence that a relationship of trust and confidence, as
   opposed to an arms-length relationship, existed between Craig Wright and the Estate of Dave
   Kleiman, that the Estate exercised reasonable diligence for its self-protection, that Craig Wright
   intentionally took unlawful advantage of that position of trust and confidence to benefit himself,
   and that Craig Wright’s constructive fraud proximately caused damages to the Estate?


                  Please circle “Yes” or “No”

   If you answered “No” to Question 23 and “No” to Question 4, please skip to Question 27.

   If you answer “No” to Question 23 but “Yes” to Question 4, please skip to Question 25.

   If you answered “Yes” to Question 23, please continue to Question 24.


   Question 24:
   What amount of damages, if any, do you find by a preponderance of the evidence that Craig
   Wright’s constructive fraud proximately caused to the Estate?


                  Bitcoin                $_______________________


                  Intellectual Property $________________________


   Question 25:
   Do you find by a preponderance of the evidence that a relationship of trust and confidence, as
   opposed to an arms-length relationship, existed between Craig Wright and W&K, that W&K
   exercised reasonable diligence for its self-protection, that Craig Wright intentionally took
   unlawful advantage of that position of trust to benefit himself, and that Craig Wright’s
   constructive fraud proximately caused damages to W&K?


                  Please circle “Yes” or “No”


   If you answered “No” to Questions 25, please skip to Question 27.

   If you answered “Yes” to Question 25, please continue to Question 26.



                                                    8
Case 9:18-cv-80176-BB Document 643-1 Entered on FLSD Docket 03/16/2021 Page 10 of 19




    Question 26:
    What amount of damages, if any, do you find by a preponderance of the evidence that Craig
    Wright’s constructive fraud proximately caused to W&K?


                  Bitcoin               $_______________________


                  Intellectual Property $________________________




                                                  9
Case 9:18-cv-80176-BB Document 643-1 Entered on FLSD Docket 03/16/2021 Page 11 of 19




                                                 FRAUD
                                    (Asserted by the Estate and W&K)

    Question 27:
    Do you find by a preponderance of the evidence that Craig Wright knowingly made a false
    statement or representation concerning a material fact to the Estate of Dave Kleiman, with the
    intent to induce the Estate to rely on it, that the Estate did reasonably rely on it to its detriment,
    and that the false statement or representation proximately caused damages to the Estate?


                    Please circle “Yes” or “No”


    If you answered “No” to Question 27, please skip to Question 29.

    If you answered “Yes” to Question 27, please continue to Question 28.

    Question 28:
    What amount of damages, if any, do you find by a preponderance of the evidence that Craig
    Wright’s fraud proximately caused to the Estate?


                    $ _______________________


    Question 29:
    Do you find by a preponderance of the evidence that Craig Wright knowingly made a false
    statement or representation concerning a material fact to W&K, with the intent to induce W&K
    to rely on it, that W&K did reasonably rely on it to its detriment, and that the false statement or
    representation proximately caused damages to W&K?


                    Please circle “Yes” or “No”


    If you answered “No” to Question 29, please skip to Question 31.

    If you answered “Yes” to Question 29, please continue to Question 30.

    Question 30:
    What amount of damages, if any, do you find by a preponderance of the evidence that Craig
    Wright’s fraud proximately caused to W&K?


                            $_______________________



                                                       10
Case 9:18-cv-80176-BB Document 643-1 Entered on FLSD Docket 03/16/2021 Page 12 of 19




                                      UNJUST ENRICHMENT
                                  (Asserted by the Estate and W&K)

    Question 31:
    Do you find by a preponderance of the evidence that the Estate of Dave Kleiman conferred a
    benefit on Craig Wright, that Craig Wright accepted that benefit and retained it, and that it would
    be inequitable if Craig Wright did not compensate the Estate for the value of the benefit
    conferred?


                   Please circle “Yes” or “No”

    If you answered “No” to Question 31, please skip to Question 33.

    If you answered “Yes” to Question 31, please continue to Question 32.


    Question 32:
    By what amount, if any, do you find by a preponderance of the evidence that Craig Wright was
    unjustly enriched to the detriment of the Estate?


                   Bitcoin                $_______________________


                   Intellectual Property $________________________

    Question 33:
    Do you find by a preponderance of the evidence that W&K conferred a benefit on Craig Wright,
    that Craig Wright accepted that benefit and retained it, and that it would be inequitable if Craig
    Wright did not compensate W&K for the value of the benefit conferred?


                   Please circle “Yes” or “No”


    If you answered “No” to Questions 31 and 33, please skip to the instructions at the bottom of the
    next page.

    If you answered “Yes” to Question 33, please continue to Question 34.




                                                    11
Case 9:18-cv-80176-BB Document 643-1 Entered on FLSD Docket 03/16/2021 Page 13 of 19




    Question 34:
    By what amount, if any, do you find by a preponderance of the evidence that Craig Wright was
    unjustly enriched to the detriment of W&K?


                   Bitcoin               $_______________________


                   Intellectual Property $________________________




    INSTRUCTIONS


    If you answered “No” to liability for each of the above claims, your deliberations are complete.
    Please go to the end of this document to sign this verdict form.

    If you answered “Yes” to liability for any of the above claims, please continue to Question 35.




                                                   12
Case 9:18-cv-80176-BB Document 643-1 Entered on FLSD Docket 03/16/2021 Page 14 of 19




                                     AFFIRMATIVE DEFENSE
                                    STATUTE OF LIMITATIONS

    Question 35:
    Do you find for each of the claims listed below for which you have determined liability that
    Craig Wright has proven by a preponderance of the evidence that the four-year statute of
    limitations had expired when plaintiffs filed this lawsuit on February 14, 2018?


    Breach of Oral Partnership                                  Please circle “Yes” or “No”


    Breach of Fiduciary Duty                                    Please circle “Yes” or “No”


    Conversion                                                  Please circle “Yes” or “No”


    Constructive Fraud                                          Please circle “Yes” or “No”


    Fraud                                                       Please circle “Yes” or “No”


    Unjust Enrichment                                           Please circle “Yes” or “No”


    Question 36:
    If you found liability on the Civil Theft claim, do you find that Craig Wright has proven by a
    preponderance of the evidence that the five-year statute of limitations had expired when
    plaintiffs filed this lawsuit on February 14, 2018?

                                                                Please circle “Yes” or “No”


    If you answered “Yes” for any of the claims in Questions 35 or 36, please answer Question 37
    for each respective claim.

    If you answered “No” for any of those claims, please skip that corresponding claim in Question
    37.

    If you answered “No” for all of the claims, in Questions 35 and 36, please skip to Question 38.




                                                    13
Case 9:18-cv-80176-BB Document 643-1 Entered on FLSD Docket 03/16/2021 Page 15 of 19




    Question 37:
    Do you find by a preponderance of the evidence that Craig Wright willfully concealed any of the
    following claims through fraudulent means and if so, please identify the date when those claims
    became known to plaintiffs or should have been known to plaintiffs?


    Breach of Oral Partnership   Please circle “Yes” or “No” and note the date ______________


    Breach of Fiduciary Duty     Please circle “Yes” or “No” and note the date ______________


    Conversion                   Please circle “Yes” or “No” and note the date ______________


    Civil Theft                  Please circle “Yes” or “No” and note the date ______________


    Constructive Fraud           Please circle “Yes” or “No” and note the date ______________


    Fraud                        Please circle “Yes” or “No” and note the date ______________


    Unjust Enrichment            Please circle “Yes” or “No” and note the date ______________


    Please continue to Question 38.




                                                  14
Case 9:18-cv-80176-BB Document 643-1 Entered on FLSD Docket 03/16/2021 Page 16 of 19




                                      AFFIRMATIVE DEFENSE
                                            LACHES

    Question 38:
    Do you find by a preponderance of the evidence that plaintiffs’ claims are barred because of
    plaintiffs’ lack of diligence and unreasonable delay in bringing their claims to the detriment of
    Craig Wright?


                   Please circle “Yes” or “No”


    If you answered “No” to Question 38 and “No” to liability for Conversion, Constructive Fraud,
    and Fraud, your deliberations are complete. Please go to the end of the document to sign this
    verdict form.

    If you answered “No” to Question 38 but “Yes” to liability for Conversion, Constructive Fraud,
    or Fraud, please continue to Question 39.




                                                    15
Case 9:18-cv-80176-BB Document 643-1 Entered on FLSD Docket 03/16/2021 Page 17 of 19




                                        PUNITIVE DAMAGES

    If you found liability on the Estate’s claims for Conversion, Constructive Fraud, or Fraud,
    please answer Question 39.

    Question 39:
    Do you find by clear and convincing evidence that Craig Wright committed intentional
    misconduct or gross negligence in connection with the Estate’s claims for Conversion,
    Constructive Fraud, or Fraud, which proximately caused damages to the Estate?


                   Please circle “Yes” or “No”


    If you answered “No” to Question 39 and did not find liability on W&K’s claims for Conversion,
    Constructive Fraud, and Fraud, your deliberations are complete. Please go to end of this
    document to sign this verdict form.

    If you answered “No” to Question 39 and found liability on W&K’s claims for Conversion,
    Constructive Fraud, or Fraud, please skip to Question 41.

    If you answered “Yes” to Question 39, please continue to Question 40.


    Question 40:
    What amount of punitive damages, if any, do you award to the Estate?



                                                 $_______________________


    Question 41:
    Do you find by clear and convincing evidence that Craig Wright committed intentional
    misconduct or gross negligence in connection with W&K’s claims for Conversion, Constructive
    Fraud, or Fraud, which proximately caused damages to W&K?


                   Please circle “Yes” or “No”


    If you answered “No” to Question 41, your deliberations are complete. Please go to end of this
    document to sign this verdict form.

    If you answered “Yes” to Question 41, please continue to Question 42.



                                                   16
Case 9:18-cv-80176-BB Document 643-1 Entered on FLSD Docket 03/16/2021 Page 18 of 19




    Question 42:
    What amount of punitive damages, if any, do you award to W&K?



                                             $_______________________




                                               17
Case 9:18-cv-80176-BB Document 643-1 Entered on FLSD Docket 03/16/2021 Page 19 of 19




    YOUR DELIBERATIONS ARE COMPLETE. THE FOREPERSON SHOULD SIGN BELOW
    TO INDICATE THAT THIS VERDICT IS UNANIMOUS AND DELIVER THIS VERDICT
    FORM TO THE MARSHAL.

    SO SAY WE ALL,



    ___________________________________        ____________________
    Foreperson                                 Date




                                          18
